Citation Nr: 1529322	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-47 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Reno, Nevada


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for left chondromalacia patella.

2.  Entitlement to a separate evaluation for left knee limitation/painful motion.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued by the RO.  


FINDINGS OF FACT

1.  There is no left knee instability and rare subluxation.   

2.  Left knee degenerative changes are manifested by painful motion; flexion is better than 45 degrees and extension is full.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left chondromalacia patella (subluxation/instability) have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

2.  A separate 10 percent rating for left knee (painful motion) is granted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  The Board notes that the claim for an increase is "downstream" issues in that they arose following the initial grant of service connection.  The claim was most recently readjudicated in the November 2010 Statement of the Case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, and lay statements from the Veteran.  The Veteran was also provided a VA examination.  The examination contains findings necessary for rating purposes and is considered adequate, as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2014).

Evaluation

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2014).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

In rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniformed evaluation is warranted.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he is entitled to a higher evaluation for his service-connected chondromalacia patella of the left knee.

General Consideration

The disability has been assigned a 10 percent evaluation for subluxation/instability (DC 5257).  Separate evaluations may be assigned for compensable limitation of extension and or flexion.

Subluxation/Instability

The Veteran's chondromalacia patella of the left knee is rated as 10 percent disabling pursuant to Diagnostic Code 5257.  Under this code, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is warranted for moderate recurrent subluxation or lateral instability of the knee, while a 30 percent rating is assigned where recurrent subluxation or lateral instability is severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Other diagnostic codes provide rating criteria used to evaluate ankylosis, limitation of flexion and extension, dislocated cartilage, impairment of the tibia and fibula, and genu recurvatum.

VA treatment records document the Veteran's report of left knee pain and treatment for chondromalacia of the knee. 

The Veteran was afforded a VA examination April 2010.  The Veteran reported a history of giving way, pain, stiffness, and locking.  He stated that the left kneecap has extra motion, but stays within its grove although it "rocks" and has unwanted extra movement at times.  The records indicate that the Veteran is able to stand 1 hour and he always wears a knee brace.  Objectively, the examiner noted there was evidence of clicking or snapping.  There was also abnormal patellar tracking.  There was no crepitation or instability.  Rare subluxation was noted.    

Range of motion testing was normal with flexion and extension from 0 to 140 degrees.  There was pain felt during the range of motion testing, but there was no additional loss of range of motion with repetitive movement.  

X-ray examinations of the knee showed minimal varus deformities and degenerative joint disease.

In light of the evidence above, the Board finds that the weight of the evidence demonstrates that the Veteran's left chondromalacia patella most closely approximate the currently assigned 10 percent disability rating under DC 5257.  In this regard, the Board finds that moderate subluxation or lateral instability is not shown.  More specifically, the subluxation was described as rare.

The Board observes that the Veteran complains of giving way, pain, stiffness, and locking, and x-ray examinations document minimal varus deformities and degenerative joint disease.  However, on VA examination, instability testing yielded normal findings and there was no indication of meniscus abnormality; there were also no signs of dislocation or moderate subluxation, effusion, or inflammation.  Rather, the subluxation was determined to be rare.

The Veteran is competent to report experiencing symptoms.  However, the Board notes that objective evidence reveals that his disability is no more than slight.  In sum, the examination prepared by a skilled professional is more probative and more credible than the lay evidence.  Thus, applying the facts to the criteria set forth above, the findings do not justify a higher rating under Diagnostic 5257 as no more than slight subluxation or lateral instability of the left knee is shown. 

Limited/Painful Motion

Diagnostic Code 5257 contemplates instability or subluxation.  It does not contemplate limitation of extension or limitation of flexion or painful motion.  See, VAOPGCPREC 3-97, 9-98 and 9-2004.  The Board finds that a separate10 percent rating based upon painful motion and weakness is warranted.  38 C.F.R. § 38 C.F.R. § 4.59. When rating disabilities based on limitation of motion, the intent of the Rating Schedule is to "recognize painful motion with joint or periarticular pathology as productive of disability," as well as to recognize that "actually painful" joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Similarly, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.  

The finding of pain with range of motion, particularly as noted on the VA examination in April 2010 indicating pain and weakness following repetitive use is the symptomatology that 38 C.F.R. §§ 4.40 and 4.59 indicate would warrant a compensable, 10 percent rating.  See also 38 C.F.R. §§ 4.71a, Diagnostic code 5260.  Consequently, the Board finds that a separate 10 percent rating is warranted for the Veteran's left knee based on painful motion and weakness on examination.  The appellant has periarticular pathology productive of painful motion and is entitled to at least the minimum compensable evaluation for the joint. 

This evaluation is consistent with painful motion.  38 C.F.R. § 4.59.  It is also consistent with limitation of flexion of the knee to 45 degrees.  In order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 30 degrees.  See DeLuca, supra; 38 C.F.R. § 4.7.  A separate evaluation may be assigned if there is compensable limitation of extension.  

The Board finds that a disability rating in excess of 10 percent is not warranted.  Under the criteria of Diagnostic Codes 5260 the Veteran has not demonstrated the functional equivalent of flexion limited to 30 degrees.  In fact, range of motion studies has consistently revealed full range of flexion.  Rather, although he has full flexion, he has painful motion that does not further limit remaining functional flexion.

The Board has considered whether an evaluation is warranted for limitation of extension.  To the extent that there is painful motion, that factor has been awarded above based upon 38 C.F.R. § 4.59 and shall not be considered twice.  Here, the appellant objectively has full extension and a separate evaluation under diagnostic code 5261 is not warranted.  

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the examiner specifically found that repetition on the range of motion did not cause any additional limitation of motion in degree.  Thus, a higher rating is not warranted on this basis.

Moreover, only one major joint is involved so a 20 percent rating for arthritis is not appropriate.  38 C.F.R. §§ 4.45(f), 4.71a, Diagnostic Codes 5003, 5010.

Furthermore, there is no evidence of ankylosis, impairment of the tibia and fibula, impairment of the semilunar cartilage, or genu recurvatum.  Under Diagnostic Code 5258, a 20 percent evaluation is for assignment where there is dislocation of the semilunar cartilage with episodes of "locking," pain, and effusion into the joint.  Here, despite the Veteran's report of locking, objective findings reveal no impairment of the semilunar cartilage.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's chondromalacia patella of the left knee are fully contemplated by the applicable rating criteria.  As shown above, the rating criteria include symptoms, which were addressed in the VA examination report and which provided the basis for the disability rating assigned for the period on appeal.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of extraschedular ratings for the Veteran's chondromalacia patella of the left knee is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In the absence of exceptional factors associated with chondromalacia patella of the left knee, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent for left chondromalacia patella (instability/subluxation) is denied. 

Entitlement to a separate rating of 10 percent for left knee limited motion is granted. 





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


